                  Case 20-12053-BLS          Doc 100       Filed 10/27/20      Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                     )
                                               ) Chapter 11
    SECURITY FIRST CORP., 1                    )
                                               ) Case No. 20-12053 (BLS)
                    Debtor.                    ) Objection Deadline: November 10, 2020
                                                 Hearing Date: To Be Determined


           SUPPLEMENTAL NOTICE TO COUNTERPARTY TO EXECUTORY
        CONTRACT THAT THE DEBTOR INTENDS TO ASSUME IN CONNECTION
        WITH CONFIRMATION OF DEBTOR’S PLAN OF REORGANIZATION AND
               PROPOSED CURE COST IN CONNECTION THEREWITH

       PLEASE TAKE NOTICE that on August 31, 2020, debtor Security First Corp. (the
“Debtor”) filed with the United States Bankruptcy Court, District of Delaware (the “Bankruptcy
Court") the Debtor’s Motion for Entry of (I) an Order (A) Scheduling a Combined Hearing on
Approval of Disclosure Statement and Confirmation of Debtor’s Plan of Reorganization; (B)
Establishing the Deadlines and Procedures for Objections Thereto; (C) Establishing Notice
Procedures and (D) Granting Related Relief; and (II) a Second Order (A) Approving the Adequacy
of the Disclosure Statement on a Final Basis, (B) Approving the Prepetition Solicitation
Procedures; (C) Confirming the Plan and (D) Granting Related Relief (the “Procedures Motion”)
[Docket No. 10];

        PLEASE TAKE FURTHER NOTICE that, on September 3, 2020, the Bankruptcy Court
entered an order granting the Procedures Motion (the “Procedures Order”) [Docket No. 27], which,
among other things, established procedures that govern the approval of the Disclosure Statement
for Pre-Packaged Plan of Reorganization of Security First Corp. Dated August 29, 2020 [Docket
No. 9] (as may be amended from time to time, the “Disclosure Statement”) and confirmation of
the Pre-Packaged Plan of Reorganization of Security First Corp. Dated August 29, 2020 [Docket
No. 7] (as may be amended from time to time, the “Plan”). 2

       PLEASE TAKE FURTHER NOTICE on October 16, 2020, the Bankruptcy Court
entered its Findings of Fact, Conclusions of Law and Order Approving the Disclosure Statement
on a Final Basis and Confirming the First Amended Pre-Packaged Plan of Reorganization of
Security First Corp. Dated as of October 13, 2020 (the “Confirmation Order”) [Docket No. 96].

        PLEASE TAKE FURTHER NOTICE that, in connection with confirmation of the Plan,
the Debtor seeks to assume an executory contract between the Debtor and Amazon Web Services,
Inc. (the “AWS Contract”). The Debtor has conducted a review of its books and records and has
determined the amounts that must be paid and obligations that otherwise must be performed or


1
 The Debtor’s last four digits of its U.S. federal tax identification number are 6286. The address for the
Debtor’s headquarters is 27762 Antonio Parkway, Suite L1 #442 Ladera Ranch, CA 92694, although the
Debtor no longer maintains a physical office.
2
    Unless otherwise defined herein, capitalized terms shall have the meaning ascribed to them in the Plan.


                                                                                                              8
              Case 20-12053-BLS          Doc 100      Filed 10/27/20      Page 2 of 4


satisfied pursuant to section 365(b)(1) of the Bankruptcy Code in connection with the assumption
of any Assumed Contract is as set forth on Exhibit A attached hereto (the “Cure Cost”).

       PLEASE TAKE FURTHER NOTICE that the non-debtor counterparty to the AWS
Contract may obtain information regarding adequate assurance of the Debtor’s future performance
by notifying Debtor’s counsel, Sullivan Hazeltine Allinson LLC, 919 North Market Street, Suite
420, Wilmington, DE 19801, Attn: William A. Hazeltine, Telephone: (302) 428-8191, Facsimile:
(302) 428-8195, E-mail: whazeltine@sha-llc.com (the “Request for Adequate Assurance
Information”).

        PLEASE TAKE FURTHER NOTICE that, if you disagree with the proposed Cure
Cost, object to the proposed assumption of the AWS Contract, or object to the Debtor’s
ability to provide adequate assurance of future performance with respect to the AWS
Contract, you must file an objection with the Clerk of the Bankruptcy Court, 824 N. Market
Street, Third Floor, Wilmington, Delaware 19802 and serve the objection upon the following
or before 4:00 p.m. prevailing Eastern Time on November 10, 2020 (the “Objection
Deadline”):

   (a)     Counsel for the Debtor, Sullivan Hazeltine Allinson LLC, 919 North Market Street, Suite 420,
           Wilmington, DE 19801 c/o William D. Sullivan and William A. Hazeltine (bsullivan@sha-
           llc.com and whazeltine@sha-llc.com);

   (b)     Counsel to ESW Capital, LLC, Goulston & Storrs PC, 885 Third Avenue, 18th Floor, New
           York, NY 10022, c/o Trevor Hoffmann, Esq. (thoffmann@goulstonstorrs.com);

       PLEASE TAKE FURTHER NOTICE that if no objection to the assumption of the
AWS Contract is made by the Objection Deadline, (i) the Debtor will assume the AWS
without further order of the Bankruptcy Court, (ii) you will be deemed to have stipulated
that the Cure Cost as determined by the Debtor is correct, (iii) you shall be forever barred,
estopped, and enjoined from asserting any additional amount as a Cure Cost under the AWS
Contract, and (iv) you will be forever barred, estopped, and enjoined from objecting to the
assumption of the AWS Contract or the Debtor’s adequate assurance of future performance.

        PLEASE TAKE FURTHER NOTICE that the Cure Cost, if any, shall be satisfied by
payment of the Cure Cost as soon as reasonably practicable after the Effective Date of the Plan.
In addition, the assumption the AWS Contract may be conditioned upon the disposition of all
issues with respect to AWS Contract.

        PLEASE TAKE FURTHER NOTICE that, in the event of a dispute regarding: (a) the
amount of the Cure Cost; (b) the ability of the Debtor to assume the AWS Contract (c) adequate
assurance of the Debtor’s ability to perform the obligations under the AWS Contract (within the
meaning of section 365 of the Bankruptcy Code); or (d) any other matter pertaining to assumption
of the AWS Contract, the Cure Cost shall be paid as soon as reasonably practicable following the
entry of a final order resolving the dispute and approving the assumption of the AWS Contract;
provided, however, that the Debtor may settle any such dispute without any further notice to or
action, order, or approval of the Court. Any objections to the assumption of the AWS Contract that
are not consensually resolved will be heard at hearing to be held at a date and time determined by
the Bankruptcy Court.


                                                  2
               Case 20-12053-BLS          Doc 100      Filed 10/27/20      Page 3 of 4


        PLEASE THAT FURTHER NOTICE that, notwithstanding anything herein, this Notice
shall not be deemed to be an assumption, adoption, rejection, or termination of the AWS Contract.
Moreover, the Debtor explicitly reserves its rights, in its sole discretion, to seek to reject or assume
the AWS Contract pursuant to section 365 of the Bankruptcy Code, and nothing herein (a) alters
in any way the prepetition nature of the AWS Contract against the Debtor that may arise under the
AWS Contract, (b) creates a postpetition contract or agreement, or (c) elevates to administrative
expense priority any claims under the AWS Contract.


Date: October 27, 2020                         SULLIVAN · HAZELTINE · ALLINSON LLC
      Wilmington, Delaware
                                                    William A. Hazeltine
                                               William D. Sullivan (No. 2820)
                                               William A. Hazeltine (No. 3294)
                                               919 North Market Street, Suite 420
                                               Wilmington, DE 19801
                                               Tel: (302) 428-8191
                                               Fax: (302) 428-8195
                                               Email: bsullivan@sha-llc.com
                                                       whazeltine@sha-llc.com


                                               Attorneys for Debtor and Debtor in Possession




                                                   3
           Case 20-12053-BLS     Doc 100   Filed 10/27/20   Page 4 of 4




                                   EXHIBIT A


   Counterparty Name              Description of                Cure Cost
                               Executory Contract
Amazon Web Services, Inc.   AISPL Customer Agreement                        $0.00
410 Terry Ave North
Seattle, WA 98109-5210




                                       4
